*310MEMORANDUM **
Samvel Grigoryan, a citizen of Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) order denying his motion to reopen removal proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Celis-Castellano v. Ashcroft, 298 F.3d 888, 890 (9th Cir. 2002), and we deny the petition for review.
The IJ did not abuse her discretion in denying Grigoryan’s motion to reopen for failure to establish “exceptional circumstances” under 8 U.S.C. § 1229a(b)(5)(C)(i). Grigoryan’s doctor’s note does not establish that Grigoryan’s illness was “serious” as defined by the statute. See id. § 1229a(e)(1); Celis-Castellano, 298 F.3d at 892 (BIA did not abuse its discretion in concluding that petitioner’s evidence, consisting of a declaration and a medical form, failed to establish that his asthma attack constituted “exceptional circumstances”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.